As filed with the Securities and Exchange Commission on February 19, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22791 DoubleLine Income Solutions Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. DoubleLine Income Solutions Fund Schedule of Investments December 31, 2013 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 7.6% Apidos Ltd., Series 2012-9A-D % #^ 07/15/2023 ARES Ltd., Series 2007-12A-E % #^ 11/25/2020 ARES Ltd., Series 2012-3A-E % #^ 01/17/2024 Avalon Capital Ltd., Series 2012-1A-C % #^ 04/17/2023 Avalon Capital Ltd., Series 2012-1A-D % #^ 04/17/2023 Babson, Inc., Series 2005-2A-D1 % #^ 07/20/2019 BlueMountain Ltd., Series 2012-1A-E % #^ 07/20/2023 BlueMountain Ltd., Series 2012-2A-D % #^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-E % #^ 11/20/2024 Brookside Mill Ltd., Series 2013-1A-D % #^ 04/17/2025 Canyon Capital Ltd., Series 2012-1A-C % #^ 01/15/2024 Canyon Capital Ltd., Series 2012-1A-D % #^ 01/15/2024 Carlyle Global Market Strategies Ltd., Series 2012-1A-D % #^ 04/20/2022 Carlyle Global Market Strategies Ltd., Series 2013-2A-D % #^ 04/18/2025 Cent Ltd., Series 2013-18A-D % #^ 07/23/2025 Cent Ltd., Series 2013-18A-E % #^ 07/23/2025 Central Park Ltd., Series 2011-1A-F % #^ 07/23/2022 Dryden Senior Loan Fund, Series 2012-24A-F % #^ 11/15/2023 Dryden Senior Loan Fund, Series 2013-30A-C % #^ 11/15/2025 Dryden Senior Loan Fund, Series 2013-30A-D % #^ 11/15/2025 Flatiron Ltd., Series 2012-1X-D % # 10/25/2024 Galaxy Ltd., Series 2012-14A-D % #^ 11/15/2024 Galaxy Ltd., Series 2012-14X-E % # 11/15/2024 Halcyon Loan Advisors Funding Ltd., Series 2012-1A-D % ^ 08/15/2023 ING Ltd., Series 2012-1A-C % #^ 03/14/2022 ING Ltd., Series 2012-1A-D % #^ 03/14/2022 ING Ltd., Series 2012-2A-D % #^ 10/15/2022 LCM LP, Series 14A-D % #^ 07/15/2025 Magnetite Ltd., Series 2012-6A-E % #^ 09/15/2023 Magnetite Ltd., Series 2012-7A-D % #^ 01/15/2025 Marea Ltd., Series 2012-1A-E % #^ 10/16/2023 North End Ltd., Series 2013-1A-D % #^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-D % #^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-E % #^ 07/17/2025 Venture Ltd., Series 2012-10A-D % #^ 07/20/2022 Venture Ltd., Series 2012-12A-E % #^ 02/28/2024 Venture Ltd., Series 2013-14A-D % #^ 08/28/2025 WhiteHorse Ltd., Series 2012-1A-B1L % #^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B2L % #^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B3L % #^ 02/03/2025 WhiteHorse Ltd., Series 2013-1A-B1L % #^ 11/24/2025 Wind River Ltd., Series 2013-2A-D % #^ 01/18/2026 Wind River Ltd., Series 2013-2A-E % #^ 01/18/2026 Total Collateralized Loan Obligations (Cost $173,331,953) Foreign Corporate Bonds - 67.1% Aeropuertos Dominicanos % † 11/13/2019 AES Andres Dominicana Ltd. % † 11/12/2020 AES El Salvador Trust % † 03/28/2023 AES El Salvador Trust % ^† 03/28/2023 Agrokor D.D. % 02/01/2020 Ajecorp B.V. % † 05/14/2022 Automotores Gildemeister S.A. % † 05/24/2021 Automotores Gildemeister S.A. % † 01/15/2023 Avianca Holdings S.A. % ^† 05/10/2020 Banco ABC Brasil S.A. % † 04/08/2020 Banco Continental S.A. % # 10/07/2040 Banco Davivienda S.A. % † 07/09/2022 Banco de Bogota S.A. % † 02/19/2023 Banco de Credito del Peru % #† 09/16/2026 Banco de Credito del Peru % #† 04/24/2027 Banco de Reservas de la Republica Dominicana % † 02/01/2023 Banco de Reservas de la Republica Dominicana % ^† 02/01/2023 Banco do Brasil S.A. % #† 04/15/2023 Banco do Estado do Rio Grande do Sul S.A. % † 02/02/2022 Banco GNB Sudameris S.A. % 07/30/2022 Bancolombia S.A. % † 09/11/2022 Bantrab Senior Trust % ^† 11/14/2020 BBVA Bancomer S.A. % † 04/22/2020 BBVA Bancomer S.A. % #† 05/17/2022 Bertin Finance Ltd. % 10/05/2016 BR Malls International Finance Ltd. % † 01/21/2016 Braskem Finance Ltd. % 10/04/2015 BW Group Ltd. % † 06/28/2017 Cementos Progreso Trust % ^† 11/06/2023 Cemex Espana S.A. % † 05/12/2020 Cemex Finance LLC % † 10/12/2022 Cemex S.A.B. de C.V. % 01/15/2021 Central American Bottling Corporation % ^† 02/09/2022 Cia Minera Milpo S.A.A. % † 03/28/2023 Colombia Telecomunicaciones S.A. % ^† 09/27/2022 Colombia Telecomunicaciones S.A. % † 09/27/2022 CorpGroup Banking S.A. % † 03/15/2023 Corporacion Azucarera del Peru S.A. % 08/02/2022 Corporacion Durango S.A.B. de C.V. % # 08/27/2016 Corporacion Pesquera Inca S.A.C. % † 02/10/2017 Cosan Overseas Ltd. % † 11/05/2015 Digicel Ltd. % † 02/15/2020 Digicel Ltd. % † 09/30/2020 Digicel Ltd. % † 04/15/2021 ESAL GmbH % ^† 02/05/2023 ESAL GmbH % † 02/05/2023 Eurasia Capital S.A. % #† 04/24/2020 Evraz Group S.A. % † 04/24/2018 Evraz Group S.A. % † 04/22/2020 Far East Capital Ltd. S.A. % † 05/02/2020 Far East Capital Ltd. S.A. % ^ † 05/02/2020 Gaz Capital S.A. % † 02/06/2028 Gazprombank OJSC % #† 04/25/2018 Gazprombank OJSC % #† 12/28/2023 GeoPark Latin America Ltd. % † 02/11/2020 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Elektra S.A.B. de C.V. % † 08/06/2018 Grupo Famsa S.A.B. de C.V. % ^† 06/01/2020 Grupo Idesa S.A. de C.V. % ^ 12/18/2020 Grupo KUO S.A.B. de C.V. % † 12/04/2022 Grupo Papelero Scribe, S.A. % † 04/07/2020 Grupo Posadas S.A.B de C.V % † 11/30/2017 Industrial Senior Trust % † 11/01/2022 Inkia Energy Ltd. % † 04/04/2021 Instituto Costarricense de Electricidad % 11/10/2021 Instituto Costarricense de Electricidad % ^† 05/15/2043 Intelsat Ltd. % ^† 06/01/2021 Intercorp Retail Trust % 11/14/2018 Itau Unibanco Holding S.A. % † 12/21/2021 JBS Finance Ltd. % † 01/29/2018 JBS Investments GmbH % ^ 10/28/2020 LBC Tank Terminals Holding B.V. % ^† 05/15/2023 Maestro Peru S.A. % 09/26/2019 Magnesita Finance Ltd. % † 04/05/2017 Metalsa S.A. de C.V. % † 04/24/2023 Mexichem S.A.B. de C.V. % † 09/19/2042 Mexico Generadora de Energia % † 12/06/2032 Millicom International Cellular S.A. % ^† 05/22/2020 Millicom International Cellular S.A. % 10/15/2021 Minerva Luxembourg S.A. % 02/10/2022 Minerva Luxembourg S.A. % † 01/31/2023 Nitrogenmuvek Zrt % ^† 05/21/2020 Noble Group Ltd. % † 11/01/2015 Nomos Bank % † 04/26/2019 OAS Financial Ltd. % #^† 04/25/2018 Odebrecht Finance Ltd. % † 09/14/2015 Odebrecht Finance Ltd. % † 06/26/2042 Pacific Rubiales Energy Corporation % † 12/12/2021 Pacific Rubiales Energy Corporation % 03/28/2023 Pesquera Exalmar S.A.A. % † 01/31/2020 Petrobras Global Finance B.V. % † 05/20/2023 Polyus Gold International Ltd. % ^ 04/29/2020 RSHB Capital S.A. % ^† 10/16/2023 RSHB Capital S.A. % 10/16/2023 Samarco Mineracao S.A. % ^† 10/24/2023 Scotiabank Peru S.A. % # 12/13/2027 Sistema International Funding S.A. % † 05/17/2019 SMU S.A. % † 02/08/2020 Southern Copper Corporation % † 04/16/2040 Southern Copper Corporation % † 11/08/2042 Steel Capital S.A. % † 10/17/2022 TAM Capital, Inc. % † 01/29/2020 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Telefonica Celular del Paraguay S.A. % † 12/13/2022 Telemovil Finance Company Ltd. % 10/01/2017 Tv Azteca S.A.B. de C.V. % † 09/18/2020 TV Azteca S.A.B. de C.V. % † 05/25/2018 Vedanta Resources PLC % † 06/07/2021 Vedanta Resources PLC % ^† 05/31/2023 VimpelCom Holdings B.V. % † 03/01/2022 VimpelCom Holdings B.V. % † 02/13/2023 Votorantim Cimentos S.A. % † 04/05/2041 VTB Capital S.A. % #† 12/06/2022 Total Foreign Corporate Bonds (Cost $1,603,932,630) Non-Agency Commercial Mortgage Backed Obligations - 6.2% Banc of America Commercial Mortgage Trust, Series 2006-5-AJ % 09/10/2047 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AJ % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2008-C1-AJ % #^ 02/15/2041 Extended Stay America Trust, Series 2013-ESHM-M % ^ 12/05/2019 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-JWMZ-M % #^ 04/15/2018 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-1-B % # 02/12/2039 Morgan Stanley Capital, Inc., Series 2007-IQ13-AJ % 03/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AJ % # 02/15/2051 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $145,059,919) Non-Agency Residential Collateralized Mortgage Obligations - 15.1% Banc of America Mortgage Securities, Inc., Series 2007-1-1A26 % 03/25/2037 BCAP LLC Trust, Series 2007-AA2-2A2 % # 04/25/2037 BCAP LLC Trust, Series 2012-RR11-4A3 % #^ 03/26/2037 BCAP LLC Trust, Series 2012-RR11-9A3 % #^ 07/26/2037 CitiMortgage Alternative Loan Trust, Series 2006-A3-1A9 % 07/25/2036 Countrywide Alternative Loan Trust, Series 2005-J14-A8 % 12/25/2035 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 % 07/25/2036 Countrywide Home Loans, Series 2006-17-A2 % 12/25/2036 Countrywide Home Loans, Series 2007-14-A1 % 09/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2006-7-7A7 % 08/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA6-2A5 % 11/25/2036 JP Morgan Resecuritization Trust, Series 2009-4-2A2 % ^ 07/26/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 % # 02/25/2037 PFCA Home Equity Investment Trust, Series 2002-IFC2-A % #^ 10/22/2033 PFCA Home Equity Investment Trust, Series 2003-IFC3-A % #^ 08/22/2034 PFCA Home Equity Investment Trust, Series 2003-IFC4-A % #^ 10/22/2034 Residential Accredit Loans, Inc., Series 2006-QA8-A1 % # 09/25/2036 Securitized Asset Backed Receivables LLC Trust, Series 2006-NC1-A3 % # 03/25/2036 Structured Asset Securities Corporation, Series 2005-15-3A1 % # 08/25/2035 TBW Mortgage-Backed Pass-Through Certificates, Series 2006-1-1A1 % 04/25/2036 Wachovia Mortgage Loan Trust, Series 2007-A-4A1 % # 03/20/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A22 % 07/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $354,155,903) US Corporate Bonds - 23.4% Affinia Group, Inc. % † 05/01/2021 Alere, Inc. % † 06/15/2020 American Axle & Manufacturing, Inc. % † 10/15/2022 Ardagh Packaging Finance % ^† 11/15/2020 Athlon Holdings LP % ^† 04/15/2021 Chiquita Brands International, Inc. % ^† 02/01/2021 Claire's Stores, Inc. % ^† 06/01/2020 CrownRock LP % ^† 04/15/2021 Dana Holding Corporation % † 09/15/2023 Expo Event Transco, Inc. % ^† 06/15/2021 Frontier Communications Corporation % 04/15/2020 Golden Nugget Escrow, Inc. % ^† 12/01/2021 Goodyear Tire & Rubber Company % 05/15/2022 Gray Television, Inc. % † 10/01/2020 HD Supply, Inc. % † 07/15/2020 Hexion Finance Corporation % † 04/15/2020 IASIS Healthcare LLC % † 05/15/2019 Iron Mountain, Inc. % † 08/15/2024 Legacy Reserves LP % ^† 12/01/2021 Memorial Production Partners LP % ^† 05/01/2021 Memorial Production Partners LP % 05/01/2021 MGM Resorts International % † 12/15/2021 Milacron LLC % ^ 02/15/2021 NuStar Logistics LP % 02/01/2021 Nuveen Investments, Inc. % ^† 10/15/2020 Pantry, Inc. % † 08/01/2020 Penn Virginia Resource Partners LP % ^† 05/15/2021 Plastipak Holdings, Inc. % ^† 10/01/2021 Regal Entertainment Group % † 02/01/2025 Reynolds Group Issuer LLC % † 02/15/2021 RR Donnelley & Sons Company % † 03/15/2021 RR Donnelley & Sons Company % 11/15/2023 Safway Group Holding LLC % ^ 05/15/2018 Select Medical Corporation % † 06/01/2021 Seminole Hard Rock Entertainment, Inc. % ^† 05/15/2021 SLM Corporation % † 01/25/2022 Southern Graphics, Inc. % ^† 10/15/2020 Summit Midstream Holdings LLC % ^† 07/01/2021 SUPERVALU, Inc. % † 06/01/2021 US Coatings, Inc. % ^† 05/01/2021 WCI Communities, Inc. % ^† 08/15/2021 Woodside Homes Company LLC % ^† 12/15/2021 Total US Corporate Bonds (Cost $533,093,988) US Government / Agency Mortgage Backed Obligations - 10.4% Federal Home Loan Mortgage Corporation, Series 3631-SJ % #I/F I/O 02/15/2040 Federal Home Loan Mortgage Corporation, Series 3770-SP % #I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3980-SX % #I/F I/O 01/15/2042 Federal Home Loan Mortgage Corporation, Series 4203-US % #I/F 05/15/2033 Federal Home Loan Mortgage Corporation, Series 4212-NS % #I/F 06/15/2043 Federal Home Loan Mortgage Corporation, Series 4236-SC % #I/F 08/15/2043 Federal National Mortgage Association, Series 2006-83-SH % #I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2007-22-S % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2010-123-SK % #I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-140-SC % #I/F 12/25/2042 Federal National Mortgage Association, Series 2012-52-PS % #I/F I/O 05/25/2042 Federal National Mortgage Association, Series 2013-111-US % #I/F 11/25/2043 Federal National Mortgage Association, Series 2013-55-US % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-KS % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-SC % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-64-SH % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-82-SB % #I/F 08/25/2043 Total US Government / Agency Mortgage Backed Obligations (Cost $278,025,418) Bank Loans - 14.6% AI Chem & CY SCA, Senior Secured 2nd Lien Term Loan % # 04/03/2020 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # 08/13/2018 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Term Loan, Tranche B % # 08/13/2019 Allflex Holdings, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 07/17/2021 American Renal Holdings, Inc., Senior Secured 2nd Lien Term Loan % # 02/14/2020 Arysta Lifescience LLC, Guaranteed Secured 2nd Lien Term Loan % # 11/30/2020 Atlas Energy LP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/31/2019 BBTS Borrower LP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/04/2019 Berlin Packaging LLC, Secured 2nd Lien Term Loan % # 04/02/2020 BioScrip, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/31/2020 BioScrip, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/31/2020 BMC Software Finance, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 09/10/2020 Brock Holdings, Inc., Secured 2nd Lien Term Loan % # 03/16/2018 Capital Automotive LP, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/30/2020 Cetera Financial Group, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 08/07/2019 Clondalkin Acquisition B.V., Senior Secured 1st Lien Term Loan % # 05/29/2020 Drillships Financing Holding, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B1 % # 03/31/2021 Emerald Expositions Holding, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/17/2020 Fieldwood Energy LLC, Senior Secured 2nd Lien Term Loan % # 09/30/2020 Filtration Group, Inc. Senior Secured 2nd Lien Term Loan, Tranche B % # 11/19/2021 Four Seasons Holdings, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 12/28/2020 Golden Nugget, Inc., Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # 11/21/2019 Golden Nugget, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 11/21/2019 Graton Economic Development Authority, Senior Secured 1st Lien Term Loan, Tranche B % # 08/14/2018 Ion Trading Technologies Ltd., Senior Secured 2nd Lien Term Loan, Tranche B % # 05/21/2021 KIK Custom Products, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 04/29/2019 Landslide Holdings, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 08/09/2019 Learning Care Group, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 05/08/2019 Mitchell International, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 10/11/2021 National Financial Partners Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/01/2020 Nuveen Investments, Inc., Guaranteed Secured 2nd Lien Term Loan % # 02/28/2019 P2 Upstream Acquisition Company, Guaranteed Senior Secured 1st Lien Term Loan % # 10/30/2020 P2 Upstream Acquisition Company, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/30/2021 Performance Food Group, Inc., Senior Secured 2nd Lien Term Loan % # 11/14/2019 Polyconcept Finance BV, Senior Secured 1st Lien Term Loan, Tranche A1 % # 06/28/2019 Ranpak Corporation, Guaranteed Secured 2nd Lien Term Loan % # 04/23/2020 Royal Adhesives & Sealants LLC, Senior Secured 2nd Lien Term Loan % # 01/31/2019 Springer Science + Business Media GmbH, Senior Secured 1st Lien Term Loan, Tranche B2 % # 08/14/2020 SUPERVALU, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 03/21/2019 Teine Energy Ltd., Senior Secured 2nd Lien Term Loan % # 05/17/2019 Total Safety, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 03/13/2020 Univar, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/30/2017 US Renal Care, Inc., Guaranteed Senior Secured 2nd Lien Term Loan, Tranche B1 % # 07/03/2020 Vince LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 11/27/2019 Wildhorse Resources LLC, Senior Secured 2nd Lien Term Loan % # 12/13/2018 WNA Holdings, Inc., Senior Secured 2nd Lien Term Loan % # 12/07/2020 Total Bank Loans (Cost $326,382,131) Short Term Investments - 0.9% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Total Short Term Investments (Cost $20,642,864) Less: Unfunded Loan Commitments (Cost $1,773,532) ) Total Investments - 145.3% (Cost $3,432,851,274) Liabilities in Excess of Other Assets - (45.3)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of December 31, 2013. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital("the Adviser"), unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2013, the value of these securities amounted to $907,434,134 or 39.9% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates ♦ Seven-day yield as of December 31, 2013 † All or partial amount segregated for the benefit of the counterparty as collateral for line of credit. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Country Breakdown as a % of Net Assets: United States 78.2% Brazil 13.6% Russia 11.9% Mexico 9.8% Colombia 6.7% Peru 5.9% Chile 3.3% Dominican Republic 3.1% Guatemala 2.8% Jamaica 1.9% India 1.8% China 1.6% El Salvador 1.1% Luxembourg 0.9% Costa Rica 0.7% Hungary 0.6% Paraguay 0.6% Belgium 0.5% Singapore 0.2% Croatia 0.1% Other Assets and Liabilities -45.3% 100.0% Industry Breakdown as a % of Net Assets: Banking 16.8% Non-Agency Residential Collateralized Mortgage Obligation 15.1% US Government / Agency Mortgage Backed Obligation 10.4% Oil and Gas 9.6% Collateralized Loan Obligation 7.6% Chemicals/Plastics 7.0% Telecommunications 6.5% Non-Agency Commercial Mortgage Backed Obligation 6.2% Building and Development 5.1% Consumer Products 4.8% Retail 4.6% Mining 4.3% Business Equipment and Services 4.3% Hotels/Motels/Inns and Casinos 3.7% Transportation 3.3% Financial Intermediaries 3.2% Health Care 3.0% Automotive 3.0% Construction 2.9% Steel 2.9% Utilities 2.9% Conglomerates 2.8% Containers and Glass Products 2.7% Media 2.5% Finance 1.3% Beverage and Tobacco 1.3% Food/Drug Retailers 1.1% Pulp & Paper 1.0% Short Term Investment 0.9% Energy 0.8% Software 0.8% Food Products 0.8% Electronics/Electric 0.6% Gas 0.5% Cosmetics/Toiletries 0.4% Packaging 0.3% Leisure 0.2% Machinery and Tools 0.1% Other Assets and Liabilities -45.3% 100.0% Summary of Fair Value Disclosure December 31, 2013 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer Bonds and notes of governments and government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Bank loans Quotations from dealers and trading systems Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of December 31, 2013, the Fund did not hold any investments in private investment funds. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of December 31, 2013, the Fund did not hold securities fair valued by the Valuation Committee. The following is a summary of the fair valuations according to the inputs used to value the Fund's investments as of December 31, 20131: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 Foreign Corporate Bonds US Corporate Bonds Bank Loans (less unfunded loan commitments) Non-Agency Residential Collateralized Mortgage Obligations US Government / Agency Mortgage Backed Obligations Collateralized Loan Obligations Non-Agency Commercial Mortgage Backed Obligations Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations Total Level 3 Total See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1, 2, and 3 during the period ended December 31, 2013. The following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Balance as of 9/30/2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Net Accretion (Amortization) Purchases Sales 1 Transfers Into Level 3 Transfers Out of Level 3 Balance as of 12/31/2013 Investments in Securities Non-Agency Residential Collateralized Mortgage Obligations $ $ $ ) $ $ $ ) $
